11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Platform II, LLC,                            * From the 118th District Court
                                               of Howard County
                                               Trial Court No. 52426.

Vs. No. 11-18-00126-CV                       * May 31, 2018

Roxo Energy, LLC; Roxo Energy                * Per Curiam Memorandum Opinion
Company, LLC; REC Leasing, LLC;                (Panel consists of: Willson, J.,
and REC Minerals, LLC,                         Bailey, J., and Wright, S.C.J.,
                                               sitting by assignment)

      This court has considered Appellant’s unopposed motion to dismiss this
appeal and concludes that the motion should be granted.           Therefore, in
accordance with this court’s opinion, the appeal is dismissed. The costs incurred
by reason of this appeal are taxed against Platform II, LLC.